DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2017, 03/27/2019, 06/12/2019, 03/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9,11-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2003/0235017) in view of Hu (US 5,640,113) further in view of Applicant Admitted Prior Art.

Regarding claim 1, Liu teaches a relay (Fig. 6 relay 2a and 2b) having a controllable relay contact (Fig. 6 relay 2a, 2b is the controllable contact controlled by control unit 4) [0021-0022, 0030], comprising:


to tap an electrical variable (Fig. 6 Voltage Zero-Crossing Circuit 32 and 72 is configured to tap the electrical variables VI and V2 respectively at the electrical connection terminals as shown in Fig. 6 and Current Zero-Crossing circuit 83 taps the electrical variable I in case of an inductive load) [0021, 0030-0031];
a control connection (Fig. 6 Control unit 4) configured to receive a control signal for actuating the controllable relay contact (control unit 4 receives a control signal ON/OFF as shown in Fig. 6) [0009, 0033-0034]; and
a controller (Fig. 1 control unit 4 and driving circuit 6), configured, in response to the reception of the control signal, to detect a zero crossing of the electrical variable (in response to the reception of the ON/OFF control signal, the control unit 4 detects the zero crossing of the electrical variables voltage V and current I) (Fig. 7 shows that the after receiving the ON/OFF signal the control unit 4 compares the zero crossings of electrical variable V and I) [0021-0022; 0032-0034] and to actuate the controllable relay contact in a time-delayed manner after the zero crossing of the electrical variable (based on the zero crossing signal received by the control unit 4, the control unit 4 retrieves a time delay parameter tl-on from memory unit 5a and determines the time when to issue signal S2 to driving circuit 6) (Fig. 7 shows that after the zero crossing of variable voltage V, the control unit 4 sent signal S2 to driving circuit 6 with a time delay tl-on) [0023-0024, 0033], wherein the controller is configured to: determining a load behaviour of an electrical load [0031] or reading out from a memory the load behavior of the electrical load (first memory unit 5a sends control unit 4 the time delay information based on the load type) or determine a time delay for the actuation of the controllable relay contact based at least in part on a load behavior (load side voltage detection device 7 detects the zero crossing voltage of V2 
wherein the controller is configured to determine the load behaviour of the electrical load or to read it out from a memory (load side voltage detection device 7 detects the zero crossing voltage of V2 thereby detecting the load behavior and sends it to the control unit 4 which actuates the contacts 2a, 2b in a time delayed manner based on that information which is then stored in the memory units 5a, 5b) [0027-0028, 0031, 0034-0035];
wherein the load behaviour of the electrical load is determined by a type of the electrical load (load behaviour of the electrical load is determined by a type of electrical load which might be inductive load) [0031, 0033-0035] and specific current characteristics of the electrical load (the load behaviour is indicating of the type of electrical load and the specific current characteristics of the electrical load, for example: in this case of an inductive load the current and the subsequent voltage characteristics of the electrical load is detected) [0024-0026], wherein the type of the electrical load is one of: an ohmic load type, a lamp load type, a motor load type, a solenoid valves load type, or a capacitors load type (load behaviour of the electrical load is determined by a type of electrical load which might be inductive load) [0031, 0033-0035].
	However, Liu does not explicitly teach wherein the controller is configured to actuate the controllable relay contact in a load-dependent manner on a rising edge of the electrical variable, on a falling edge of the electrical variable, or a at peak value of the electrical variable.
	However, Hu teaches teach wherein the controller is configured to actuate the controllable relay contact in a load-dependent manner on a rising edge of the electrical variable, on a falling edge of the electrical variable, or a at peak value of the electrical variable (Fig. 4 shows the controller actuating the relay contact on the rising/falling edge of the 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controllable relay contact to be actuated in a load dependent manner in order to account for when the load is an inductive load with a low power factor and thereby ensuring that the zero detector is accordingly adapted to a current sensing mode to accommodate.
	However, Liu and Hsu does not explicitly teach wherein the specific current characteristics are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load.
	However, Applicant Admitted Prior Art the Applicant discloses that the specific current characteristics are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load in the specification (most common load types with their corresponding switch-on current to continuous current ratio indicating that this is known to be true for the corresponding load types to have the ratios universally which can thereby be accessed from a memory unit) [0049-0055]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the ratio information regarding the loads as stated by Applicant Admitted Prior Art be stored in the memory unit as taught by Liu in order to determine the type of load and thereby drive the driving circuit which controls the relay accordingly in order to ensure longer lifetime of the contact. 




Regarding claim 4, Liu teaches wherein the load behaviour is one of an inductive load behaviour, of an electrical load, and wherein the electrical load is connected to a load connection of the relay [0031, 0033-0035].

Regarding claim 7, Liu teaches wherein the controller is configured to determine the time delay based at least in part on a reaction delay of the relay (control unit 4 determines the time delay based on the reaction delay of the driving circuit which closes the contacts 2a, 2b via actuating signal S3 at a time based on calculation made on the time delay parameter tl-on) [0023-0024, 0033-0035].

Regarding claim 8, Liu teaches wherein the reaction delay is fixedly predefined and the drive delay corresponds to the time delay (control unit 4 determines the time delay based on the reaction delay of the driving circuit which closes the contacts 2a, 2b via actuating signal S3 at a time based on calculation made on the time delay parameter tl-on) [0023-0024, 0033-0034].



configured to actuate the controllable relay contact in the time-delayed manner after a predetermined time interval has expired after the zero crossing of the electrical variable (control unit 4 receives the turn-on time delay parameter tl-on from the memory units 5a, 5b which is the time delay to actuate the relay contact after the zero crossing of supply voltage) [0023-0024, 0031-0035].

Regarding claim 11, Liu teaches wherein the controller is configured to identify an edge of the control signal (control unit 4 identifies the zero crossing of the electrical variables voltage VI and current I, which aligns with the edge of the control signal ON/OFF) (Fig. 7) [0023, 0033-0035], to determine the zero crossing in response to the identified edge (Fig. 7 shows voltage zero crossing of the voltage VI is being determined at the time when the VI is V0) and to actuate the controllable relay contact according to the identified edge of the control signal (relay 2a and 2b are closed at a time delay of tl-on after the signal S2 is issued at a time before the next zero crossing) [0022-0024, 0033-0035].

Regarding claim 12, Liu teaches wherein the controller is configured to identify a rising edge of the control signal and to close the controllable relay contact in the time-delayed manner (Fig. 7 shows voltage zero crossing of the voltage VI is being determined at the time when the VI is VO) in response to the identified rising edge in a switch-on operation (relay 2a and 2b are
closed at a time delay of t-on after the signal S2 is issued at a time before the next zero crossing) [0022-0024, 0031-0034].


Regarding claim 13, Liu teaches wherein the controller is configured to identify a falling edge of the control signal and to open the controllable relay contact in the time-delayed manner in response to the identified falling edge in a switch-off operation (Fig. 8 shows the tl-off as the time delay as the relay contact is being open according to the falling edge of the control signal) [0023-0024, 0031-0035].

Regarding claim 14, Liu teaches wherein the controller is configured, in a switch-off operation of the relay, to detect an arc voltage across the controllable relay contact in an open state and, when an arc voltage is detected, to close the controllable relay contact in the switch-off operation of the relay (Fig. 3 and subsequently Fig. 8 shows the switch-off operation of the relay where sparking occurring in opening the contacts 2a, 2b is effectively suppressed) [0008, 0024, and 0026].

Regarding claim 15, Liu teaches wherein the controller is configured to close the relay contact on a rising edge of the electrical variable (Fig. 7 shows the control unit 4 configured to close the relay contact on a rising edge of the electrical variable VI) and to open it again on a falling edge of the electrical variable to keep the controllable relay contact closed at a peak value of the electrical variable (Fig. 8 shows the control unit 4 configured to open the relay contact on a rising edge of the electrical variable VI).

Regarding claim 16, Liu teaches wherein the electrical connection terminal is an energy supply connection of the relay and wherein the electrical variable is a supply voltage


Regarding claim 17, Liu teaches a method for controlling a relay having a controllable relay contact (Fig. 7 relay 2a, 2b is the controllable contact controlled by control unit 4) [0021-0022, 0035], comprising:
tapping an electrical variable at an electrical connection terminal of the relay (Fig. 6 Voltage Zero-Crossing Circuit 32 and 72 is configured to tap the electrical variables VI and V2 respectively at the electrical connection terminals as shown in Fig. 6 and Current Zero-Crossing circuit 83 taps the electrical variable I in case of an inductive load) [0021, 0030-0031];
receiving a control signal for actuating the relay contact at a control connection of the relay
(control unit 4 receives a control signal ON/OFF as shown in Fig. 6) [0009, 0033-0034]; detecting a zero crossing of the electrical variable in response to the reception of the control signal (in response to the reception of the ON/OFF control signal, the control unit 4 detects the zero crossing of the electrical variables voltage V and current I) (Fig. 7 shows that the after receiving the ON/OFF signal the control unit 4 compares the zero crossings of electrical variable V and I) [0021-0022; 0032-0034]; and
actuating the controllable relay contact in a time-delayed manner after the zero crossing of the electrical variable (based on the zero crossing signal received by the control unit 4, the control unit 4 retrieves a time delay parameter tl-on from memory unit 5a and determines the time when to issue signal S2 to driving circuit 6) (Fig. 7 shows that after the zero crossing of variable voltage V, the control unit 4 sent signal S2 to driving circuit 6 with a time delay tl-on) [0023-0024, 0033],

wherein the load behaviour of the electrical load is determined by a type of the electrical load (load behaviour of the electrical load is determined by a type of electrical load which might be inductive load) [0031, 0033-0035] and specific current characteristics of the electrical load (the load behaviour is indicating of the type of electrical load and the specific current characteristics of the electrical load, for example: in this case of an inductive load the current and the subsequent voltage characteristics of the electrical load is detected) [0024-0026], wherein the type of the electrical load is one of: an ohmic load type, a lamp load type, a motor load type, a solenoid valves load type, or a capacitors load type (load behaviour of the electrical load is determined by a type of electrical load which might be inductive load) [0031, 0033-0035].


	However, Hu teaches teach wherein the controller is configured to actuate the controllable relay contact in a load-dependent manner on a rising edge of the electrical variable, on a falling edge of the electrical variable, or a at peak value of the electrical variable (Fig. 4 shows the controller actuating the relay contact on the rising/falling edge of the electrical variable AC voltage in a load dependent manner) [Col 2 lines 11-16; Col 3 lines 10-16 and 31-49; Col 5 lines 63-67].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controllable relay contact to be actuated in a load dependent manner in order to account for when the load is an inductive load with a low power factor and thereby ensuring that the zero detector is accordingly adapted to a current sensing mode to accommodate.
	However, Liu and Hsu does not explicitly teach wherein the specific current characteristics are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load.
	However, Applicant Admitted Prior Art the Applicant discloses that the specific current characteristics are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load in the specification (most common load types with their corresponding switch-on current to continuous current ratio indicating that this is known to be true for the corresponding load types to have the ratios universally which can thereby be accessed from a memory unit) [0049-0055]. 


Regarding claim 18, Liu teaches further comprising: actuating the controllable relay contact before a further zero crossing of the electrical variable (Fig. 7 S2 is the control circuit 4 sending actuating signal to the driving circuit 6 with time delay tl-on wherein driving circuit S3 starts with turn on time delay parameter tl-on after the zero crossing of VI but before a further zero crossing of electrical variable VI at VO as illustrated) [0009, 0024].

Regarding claim 20, Liu teaches comprising: determining the time delay based at least in part on a reaction delay of the relay (load side voltage detection device 7 detects the zero crossing voltage of V2 thereby detecting the load behavior and sends it to the control unit 4 which actuates the contacts 2a, 2b in a time delayed manner based on that information) [0027-0028, 0031].

Regarding claim 21, Liu teaches wherein the controller is configured to actuate the controllable relay contact at a predetermined phase angle of the electrical variable after the zero crossing (the
relay contact 2a and 2b are actuated at a predetermined phase angle lag of 90 degrees in case of a inductive load after the zero crossing as seen in Fig. 7) [0031-0034].

.

5.    Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0235017 (Liu) in view of Hu (US 5,640,113) further in view of US 5714847 (Lindauer) further in view of Applicant Admitted Prior Art.

Regarding claim 6, Liu and Hu teaches relay according to claim 3.
However, Liu does not teach wherein the load behaviour can be manually input by a user.
However, Lindauer teaches wherein the load behaviour can be manually input by a user (load can be a lighting bulb with dimming capabilities which is a load behavior that is manually input by a user) [Col 3 lines 50-55].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a load that is a dimmer light bulb wherein the user can manually input the load since it is a common use of the load with a zero crossing detector circuit in order to avoid sparking or arcing.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 

	Examiner would like to point out that in the application’s PGPUB specifications paragraph [0049-0055], the Applicant indicates that the ratios of the most common loads are as follows: Ohmic load>IE=IN 
 Lamp load>20-40.times.IN 
 Motor load>6-10.times.IN 
Solenoid valves>10-20.times.IN 
Capacitors>200-40.times.IN 
Indicating that this is commonly known in the art and is thereby used as Applicant Admitted prior art. 
In the current rejection of the newly amended limitation: the specific current characteristics are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load in the specification (most common load types with their corresponding switch-on current to continuous current ratio indicating that this is known to be true for the corresponding load types to have the ratios universally which can thereby be accessed from a memory unit) [0049-0055], the Examiner points out that the data regarding the current ratios of the different loads can be entered in the memory units of Liu whereby, that information is used to drive the driving circuit which operates the relay 2a-2b. 
Furthermore, the Examiner would like to point to the application’s specification [0107-0108] whereby it is indicated that “Measured values, preselections of the time delays for load types, frequencies and/or actual switching times and/or actual actuating times of the relay contact 102 

Applicant presents that Liu fails to teach or suggest a controller “configured to perform one or more of: determining a load behavior of an electrical load or reading out from a memory the load behavior of the electrical load”. 
	However, the Examiner disagrees because the control unit 4 and driving circuit 6 of Liu determines the behavior of the load being inductive in this case [0031] which is stored in the memory units 5a-5b that signals the ON/OFF signals accordingly [0023-0024, 0033-0035]. 

Applicant presents that Liu fails to teach the controller is “configured to determine a time delay for actuating the controllable relay contact based at least in part on the load behavior of the electrical load”.
	However, the Examienr disagrees because control unit 4 and driving circuit 6 which comprises the controller teaches that the control unit 4 and driving circuit 6 receives all the input signals S1, S2, S3, S4, the signals indicating time delay according to load behavior as is stored in the memory units 5a-5b (refer to the rejection above for further item to item matching). 

Applicant presents that Liu and Hu does not teach the controller does not teach the limitation “wherein the controller is configured to actuate the controllable relay contact in a load-dependent 
	However, Examiner disagrees because the Fig. 4 of Hu shows how the controller actuates the relay contact in a load dependent manner for example: as the load is inductive the current sensing detector detects the current characteristics [Col 2 lines 11-16] and furthermore, the specification of the application indicates the inductive load ie. motor loads  having a lower power factor which is taught in the Hu reference and the relay controlled accordingly [Col 3 lines 10-16]. After control signal 400 is ON at 420 which is at the peak of the AC waveform, there is a delay on the waveform 405 of latch 210 which is at the falling edge, finally the AC waveform is shown at waveform 410, it is to be noted that the relay is made at 430 which is at the rising edge of the AC waveform as seen in Fig. 4. 
Thereby, the rejection stands. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836